MEMORANDUM **
Ed Finkelstein appeals pro se the district court’s summary judgment which dismissed his 42 U.S.C. § 1983 action against the City of San Diego, alleging that his constitutional rights and state laws were violated when the City did not select his design proposals for a new city library. We affirm for the reasons stated in the district court’s Order filed on July 30, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.